When this case was before us in the court below, we considered the law very well settled by a long current of authorities and by uniform practice, that assumpsit for money had and received would lie by the holder of a bill of exchange against the acceptor, that there was direct privity of contract between them; and that the bill and its acceptance was a transfer to the holder of so much money of the drawer in the acceptor's hands.
If authorities are necessary they will be found in our court of errors, in Henschel v. Mahler, 3 Denio, 430; in the U.S. Supreme Court in Raborg v. Payton, 23 Wheat. 386; in the English courts, in Tatlock v. Harris, 3 T.R. 174, c. c.
Indeed we considered the question so well settled that we could not look upon the defence as any thing but vexatious and interposed merely for delay, and we therefore gave double costs.
The judgment ought to be affirmed.